Exhibit 99(b) Page 1 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS AND NINE MONTHS ENDED JANUARY 30, 2, 2010 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales January 30, January 31, % Over January 30, January 31, (Under) Net sales $ ) % 100.0 % % Cost of sales 0.2 % 84.0 % % Gross profit ) % 16.0 % % Selling, general and administrative expenses ) % 9.9 % % Restructuring expense 7 26 ) % 0.0 % % Income from operations ) % 6.0 % % Interest expense ) % 0.4 % % Interest income ) ) 9.6 % ) % ) % Other expense 28 96 ) % 0.1 % % Income before income taxes ) % 5.6 % % Income taxes* ) % 16.6 % % Net income $ ) % 4.7 % % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic % Average shares outstanding-diluted % NINE MONTHS ENDED Amounts Percent of Sales January 30, January 31, % Over January 30, January 31, (Under) Net sales $ 4.9 % 100.0 % % Cost of sales 7.5 % 83.7 % % Gross profit ) % 16.3 % % Selling, general and administrative expenses ) % 9.3 % % Restructuring credit - ) ) % 0.0 % ) % Income from operations 0.3 % 7.0 % % Interest expense ) % 0.4 % % Interest income ) ) 77.8 % ) % ) % Other expense ) % 0.1 % % Income before income taxes 11.4 % 6.6 % % Income taxes* ) % 2.1 % % Net income $ 31.2 % 6.5 % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JANUARY 30, 2011, JANUARY 31, 2, 2010 Unaudited (Amounts in Thousands) Amounts Increase January 30, January 31, (Decrease) * May 2, 2010 (1) Dollars Percent Current assets Cash and cash equivalents $ 7.9 % Short-term investments 82.7 % Accounts receivable ) ) % Inventories 8.4 % Deferred income taxes 57 419.3 % Assets held for sale 98 14 14.3 % Income taxes receivable 76 23.0 % Other current assets 25.0 % Total current assets 3.8 % Property, plant & equipment, net 15.7 % Goodwill - 0.0 % Deferred income taxes - 100.0 % Other assets ) ) % Total assets $ 6.9 % Current liabilities Current maturities of long-term debt $ ) ) % Current portion of obligation under a capital lease - ) ) % - Accounts payable - trade ) ) % Accounts payable - capital expenditures ) ) % Accrued expenses ) ) % Accrued restructuring 71 ) ) % Income taxes payable - current 88.9 % Total current liabilities ) ) % Accounts payable - capital expenditures - ) ) % - Income taxes payable - long-term 6.6 % Deferred income taxes ) ) % Long-term debt , less current maturities ) ) % Total liabilities ) ) % Shareholders' equity 30.2 % Total liabilities and shareholders' equity $ 6.9 % Shares outstanding 2.2 % *Derived from audited financial statements. Certificates of deposit with maturities of six months have been reclassified from cash and cash equivalents to short-term investments to conform to current year presentation. Page 3of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 30, 2, 2010 Unaudited (Amounts in Thousands) NINE MONTHS ENDED Amounts January 30, January 31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Deferred income taxes ) Restructuring expenses, net of gain on sale of related assets - ) Loss (gain) on sale of equipment 15 ) Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange losses 33 Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets 46 Other assets 13 ) Accounts payable ) Accrued expenses ) Accrued restructuring ) ) Income taxes Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Proceeds from the sale of equipment 27 Net cash used in investing activities ) ) Cash flows from financing activities: Payments on vendor-financed capital expenditures ) ) Payments on capital lease obligation - ) Payments on long-term debt ) ) Debt issuance costs ) ) Excess tax benefits related to stock-based compensation Proceeds from common stock issued Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 68 ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ (1)Free Cash Flow reconciliation is as follows: 3rd Qtr 3rd Qtr FY 2011 FY 2010 A ) Net cash provided by operating activities $ B ) Minus:Capital Expenditures ) ) C ) Add:Proceeds from the sale of equipment 27 D ) Minus:Payments on vendor-financed capital expenditures ) ) E ) Minus:Payments on capital lease obligation - ) F ) Add:Excess tax benefits related to stock-based compensation G ) Effects of exchange rate changes on cash and cash equivalents 68 ) $ (2 ) Certificates of deposit with maturities of six months have been reclassified from cash and cash equivalents to short-term investments on the January 31, 2010 Consolidated Balance Sheet. The purchase of these certificates of deposit have been classified in investing activities on the Statement of Cash Flows for the nine month period ending January 31, 2010 to conform to current year presentation. Page 4 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED JANUARY 30, 2, 2010 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales January 30, January 31, % Over January 30, January 31, Net Sales by Segment (Under) Mattress Fabrics $ 3.9 % % 49.9 % Upholstery Fabrics ) % % 50.1 % Net Sales $ ) % % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % % 20.7 % Upholstery Fabrics ) % % 18.9 % Subtotal ) % % 19.8 % Restructuring related charges - ) ) % % ) % Gross Profit $ ) % % 19.7 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ ) % % 7.5 % Upholstery Fabrics ) % % 9.7 % Unallocated Corporate expenses ) % % 3.3 % Selling, General and Administrative expenses ) % % 11.9 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % % 13.2 % Upholstery Fabrics ) % % 9.1 % Unallocated corporate expenses ) ) ) % )% ) % Subtotal ) % % 7.9 % Restructuring and related charges (7 ) ) ) % )% ) % Operating income $ ) % % 7.8 % Depreciation by Segment Mattress Fabrics $ 15.7 % Upholstery Fabrics ) % Subtotal 11.8 % Notes: The $7 restructuring charge represents $17 for lease termination and other exit costs offset by a credit of $10 for sales proceeds received on equipment with no carrying value. The $28 restructuring related charge represents other operating costs associated with closed plant facilities. The $54 restructuring and restructuring related charge represents $40 for lease termination and other exit costs, $28 for other operating costs associated with closed plant facilities, offset by a credit of $14 for sales proceeds received on equipment with no carrying value. Page 5 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 30, 2, 2010 (Unaudited) (Amounts in thousands) NINE MONTHS ENDED Amounts Percent of Total Sales January 30, January 31, % Over January 30, January 31, Net Sales by Segment (Under) Mattress Fabrics $ 7.1 % 55.8 % 54.6 % Upholstery Fabrics 2.1 % 44.2 % 45.4 % Net Sales $ 4.9 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % 17.9 % 19.9 % Upholstery Fabrics ) % 14.4 % 16.5 % Subtotal ) % 16.3 % 18.4 % Restructuring related charges - ) ) % 0.0 % ) % Gross Profit $ ) % 16.3 % 18.4 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ ) % 6.3 % 7.0 % Upholstery Fabrics ) % 9.2 % 10.1 % Unallocated Corporate expenses ) % 1.7 % 2.8 % Subtotal ) % 9.3 % 11.2 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % 11.6 % 13.0 % Upholstery Fabrics ) % 5.1 % 6.4 % Unallocated corporate expenses ) ) ) % ) % ) % Subtotal 2.9 % 7.0 % 7.2 % Restructuring and related credit - ) % 0.0 % 0.2 % Operating income $ 0.3 % 7.0 % 7.4 % Return on Capital (4) Mattress Fabrics % 29.7 % Upholstery Fabrics % 56.2 % Unallocated Corporate N/A N/A Consolidated % 25.3 % Capital Employed (4) Mattress Fabrics 11.1 % Upholstery Fabrics 0.8 % Unallocated Corporate ) ) N/A Consolidated 11.6 % Depreciation by Segment Mattress Fabrics $ 6.7 % Upholstery Fabrics )% Subtotal 5.4 % Notes: Restructuring activity represents a charge of $23 for lease termination and other exit costs offset by a credit of $13 for employee termination benefits, and a credit of $10 for sales proceeds received on equipment with no carrying value. The $42 restructuring related charge represents a charge of $92 for operating costs associated with closed plant facilities offset by a credit of $50 for the sale of inventory previously reserved for. The $275 restructuring and related credit represents a credit of $169 for employee termination benefits, a credit of $127 for sales proceeds received on equipment with no carrying value, a credit of $50 for the sale of inventory previously reserved for, a credit of $21 for lease termination and other exit costs, offset by a charge of $92 for other operating costs associated with closed plant facilities. See pages 6 and 7 of this financial information release for calculations. Page 6 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 30, 2011 (UNAUDITED) Operating Income Nine Months Average Return on Ended Capital Avg. Capital January 30, 2011 (1) Employed Employed Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended January 30, 2011 As of the three Months Ended October 31, 2010 As of the three Months Ended August 1, 2010 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Deferred income taxes-current - - ) ) - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long - term debt - Income taxes payable - current - 90 90 - - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ As of the three Months Ended May 2, 2010 Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Total assets Totall iabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) Short-term investments ) ) Deferred income taxes-current - - ) ) Income taxes receivable - - ) ) Deferred income taxes-non-current - - ) ) Current maturities of long-term debt - - Income taxes payable-current - - Income taxes payable-long-term - - Deferred income taxes-non-current - - Long-term debt, less current maturities - - Total Capital Employed $ $ $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed(3) $ $ $ ) $ Notes: Operating income excludes restructuring and related chargessee reconciliation per page 5 of this financial information release. Return on average capital employed represents operating income for the 9 month period ending January 30, 2011 times 3 divided by 4 to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, current and noncurrent deferred tax assets and liabilities, current and long-term income taxes payable, and income taxes receivable. Average capital employed computed using the four periods ending May 2,2010, August 1,2010, October 31, 2010, and January 30, 2011. Page 7 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 31, 2010 (UNAUDITED) Operating Income Nine Months Ended Average Capital Return on
